DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification lacks antecedent basis for a plurality of openings as recited in claims 1 and 15; rather the specification describes indentations.  It is assumed that the openings are the apertures created by the indentations.

Claim Objections
Claims 15-19 are objected to because of the following informalities:  Regarding claim 15, lines 3 and 11, “at least one” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the sheath" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-8, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,131,227 and claim 6 of U.S. Patent No. 10,598,064. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patents anticipate each and every limitations of the aforementioned claims of the present application. Specifically,
Claim 5 of U.S. Patent No. 11,131,227 anticipates claims 1-4, 7-8, and 15-17; wherein a plurality of indentations which receives the sheath inherently creates a plurality of openings at the indentations and wherein a spiral shape is a tortuous shape. 
Claim 6 of U.S. Patent No. 10,598,064 anticipates claims 1-4, 7-8, and 15-17; wherein a plurality of indentations which receives the sheath inherently creates a plurality of openings at the indentations and wherein a spiral shape is a tortuous shape. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 4-8, 10-11 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maus et al (US 5,474,746; hereinafter Maus).
Regarding claim 1, Maus discloses a heating apparatus (Figure 5) for a fluid flow system having a container body (“exhaust system”), the heating apparatus (Figure 5) comprising: a heater element [45-47] within the container body (“exhaust system”), the heater element [45-47] including an electrical resistance element [47], a sheath [45], and an insulating material [46], the sheath [45] extending along a predefined path (see wound path of upper and lower layers [41, 42] which sandwich small metal jacket tube [45] in Figure 5) through the container body (“exhaust system”) and surrounding the electrical resistance element [47] along the predefined path, the insulating material [46] disposed about the electrical resistance element [47] between the electrical resistance element [47] and the sheath [45], wherein the insulating material [46] electrically insulates the electrical resistance element [47] from the sheath [45]; and a strip [41, 42] disposed inside the container body (“exhaust system”) and defining a tortuous geometry that follows the predefined path (see wound path of upper and lower layers [41, 42] which sandwich small metal jacket tube [45] in Figure 5); wherein the strip [41, 42] defines a plurality of openings [43] (wherein bulges [43] create semi-circular openings in upper and lower layers [41, 42]) at discrete locations along the strip [41, 42], wherein the heater element [45-47] extends through the plurality of openings [43] and is configured to contact the strip [41, 42] at the discrete locations (col. 2 lines 5-17, 43-49, col. 4 line 50 - col. 5 line 1, col. 5 lines 16-64, col. 6 lines 40-49, and Figures 1-2 and 4-5).
Regarding claim 2, Maus discloses the heating apparatus according to claim 1, wherein the predefined path (see wound path of upper and lower layers [41, 42] which sandwich small metal jacket tube [45] in Figure 5) is a tortuous shape (col. 5 lines 26-41 and Figure 5).
Regarding claim 3, Maus discloses the heating apparatus according to claim 1, wherein the predefined path (see wound path of upper and lower layers [41, 42] which sandwich small metal jacket tube [45] in Figure 5) is selected from a group consisting of a spiral shape, a sinuated shape, a coil shape, a zig-zag shape, and combinations thereof (col. 5 lines 26-41 and Figures 4-5; wherein the entire stack [40], is wound in opposite directions around two fixed points [3, 4] creating a sinuated (i.e., bending in and out; winding) shape).
Regarding claim 5, Maus discloses the heating apparatus according to claim 1, wherein a first section (e.g., a bottom right portion of upper and lower layers [41, 42] in Figure 5) of the strip [41, 42] is positioned to support a second section (e.g., a central portion of upper and lower layers [41, 42] in Figure 5) of the strip [41, 42], the second section being radially inward of the first section and further along the predefined path (see wound path of upper and lower layers [41, 42] which sandwich small metal jacket tube [45] in Figure 5) than the first section (col. 5 lines 26-46 and Figure 5).
Regarding claim 6, Maus discloses the heating apparatus according to claim 1, wherein the heater element [45-47] is sandwiched between portions of the strip [41, 42] that are located at different locations along the predefined path (see wound path of upper and lower layers [41, 42] which sandwich small metal jacket tube [45] in Figure 5) (col. 4 line 50  - col. 5 line 1, col. 5 lines 26-41, and Figures 1-2 and 4-5).
Regarding claim 7, Maus discloses the heating apparatus according to claim 1, wherein the strip [41, 42] is a corrugated strip (see [21, 22]) defining a plurality of ridges and grooves (see ridges/grooves along bulges [23]) (col. 2 lines 25-34, col. 4 line 62 - col. 5 line 1, col. 5 line 64 - col. 6 line 1, and Figure 2; wherein corrugated upper and lower layers [21, 22] can be used and invention is suited to jacket measuring conductors).
Regarding claim 8, Maus discloses the heating apparatus according to claim 7, wherein the openings [43] (specifically, see bulges [23] in upper and lower layers [21, 22]) are disposed at the ridges and grooves (see ridges/grooves along bulges [23]) (col. 4 line 62 - col. 5 line 1, col. 5 line 64 - col. 6 line 1, and Figure 2).
Regarding claim 10, Maus discloses the heating apparatus according to claim 1 further comprising an outer peripheral wall [50] surrounding the strip [41, 42], wherein the container body (“exhaust system”) defines an outer boundary of a gas flow channel and the outer peripheral wall [50] is a separate component from the container body (“exhaust system”) and is disposed inside the container body (“exhaust system”) (col. 2 lines 5-17, col. 5 lines 39-46, and Figure 5).
Regarding claim 11, Maus discloses the heating apparatus according to claim 1, wherein the heater element [45-47] is disposed loosely within the openings [43] (col. 4 line 50 - col. 5 line 1, col. 5 lines 26-38, and Figures 1-2 and 4; wherein the heater element [45-47] is not disclosed as being permanently fixed to the bulges [43] (i.e., disposed loosely)).
Regarding claim 14, Maus discloses the heating apparatus according to claim 1, wherein a radially outermost portion of the strip [41, 42] contacts, at ridges of the tortuous geometry, an inner surface of the container body or an inner peripheral wall [50] disposed within the container body (“exhaust system”) (col. 5 lines 26-46 and Figure 5).
Regarding claim 15, Maus discloses a heating apparatus (Figure 5) for a fluid flow system having a fluid conduit (“exhaust system”), the heating apparatus (Figure 5) comprising: a heater element [45-47] (specifically see [26-27]) within the fluid conduit (“exhaust system”), the at least one heater element [45-47] (specifically see [26-27]) including an electrical resistance element [47] (specifically see [27]), a sheath [45] (col. 2 lines 25-34; wherein jacket (i.e., sheath) measuring conductors are often used and especially suited for the invention), and an insulating material [46] (specifically see [26]), the sheath [45] extending along a tortuous path (see wound path of upper and lower layers [41, 42] which sandwich small metal jacket tube [45] in Figure 5) through the fluid conduit (“exhaust system”) and surrounds the electrical resistance element [47] (specifically, see [27]) along the tortuous path, the insulating material [46] disposed about the electrical resistance element [47] between the electrical resistance element [47] and the sheath [45], wherein the insulating material [46] (specifically, see [26]) electrically insulates the electrical resistance element [47] (specifically, see [27]) from the sheath [45]; and at least one corrugated strip [41, 42] (specifically, see [21, 22]) disposed within the fluid conduit (“exhaust system”) and configured for restricting movement of the at least one heater element [45-47] (specifically, see [26-27]) relative to the fluid conduit (“exhaust system”), the at least one corrugated strip [41, 42] (specifically, see [26-27]) following the tortuous path (see wound path of upper and lower layers [41, 42] which sandwich small metal jacket tube [45] in Figure 5) along a majority of a length of the sheath [45]; wherein the at least one corrugated strip [41, 42] (specifically, see [26-27]) defines a plurality of openings [43] (specifically, see bulges [23]; wherein bulges [23] create semi-circular openings in upper and lower layers [21, 22]) at discrete locations along the at least one corrugated strip [41, 42] (specifically, see [21, 22]), wherein the heater element [45-47] (specifically, see [26-27]) extends through the plurality of openings [43] (specifically, see [23]) and is configured to contact the at least one corrugated strip [41, 42] (specifically, see [21, 22]) at the discrete locations (col. 2 lines 5-49, col. 4 line 50 - col. 5 line 1, col. 5 line 16 - col. 6 line 1, col. 6 lines 40-49, and Figures 1-2 and 4-5).
Regarding claim 16, Maus discloses the heating apparatus according to claim 15, wherein the tortuous shape (see wound path of upper and lower layers [41, 42] which sandwich small metal jacket tube [45] in Figure 5) is selected from a group consisting of a spiral shape, a sinuated shape, a coil shape, a zig-zag shape, and combinations thereof (col. 5 lines 26-41 and Figures 4-5; wherein the entire stack [40], is wound in opposite directions around two fixed points [3, 4] creating a sinuated (i.e., bending in and out; winding) shape).
Regarding claim 17, Maus discloses the heating apparatus according to claim 15, wherein the at least one corrugated strip [41, 42] (specifically, see [21, 22]) includes a plurality of ridges and grooves (see ridges/grooves along bulges [23]) and defines a plurality of indentations [23] disposed at the ridges and grooves, the sheath [45] being received in the indentations [23] (col. 2 lines 25-34, col. 4 line 62 - col. 5 line 1, col. 5 line 64 - col. 6 line 1, and Figures 2 and 4).
Regarding claim 18, Maus discloses the heating apparatus according to claim 15, wherein the at least one corrugated strip [41, 42] (specifically, see [21, 22]) surrounds opposite sides (top and bottom) of the heating element [45-47] (specifically, see [26-27])  along the majority of the length of the sheath [45] (col. 4 line 50 - col. 5 line 1, col. 5, lines 25-38, and Figures 1-2 and 4).
Regarding claim 19, Maus discloses the heating apparatus according to claim 15, wherein a first section (e.g., a bottom right portion of upper and lower layers [41, 42] in Figure 5) of the at least one corrugated strip [41, 42] (specifically, see [21, 22]) is positioned to support a second section (e.g., a central portion of upper and lower layers [41, 42] in Figure 5) of the at least one corrugated strip [41, 42] (specifically, see [21, 22]), the second section being radially inward of the first section (col. 5 lines 26-46 and Figure 5).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a timely Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed.
Claims 9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4, 9, and 12, the combinations including the limitations in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.  Regarding claim 20, the combination including the heater element extending along a spiral path in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Maus et al. (US 5,255,511) which discloses a temperature sensor [TF] disposed in openings created by indentations [51] in corrugated metal sheet [21].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746